Citation Nr: 0532349	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-24 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right heel spur.

2.  Entitlement to service connection for a lumbar spine 
disability to include degenerative disc disease.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to May 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.

The issues of entitlement to service connection for a lumbar 
spine disability to include degenerative disc disease and 
PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  A right heel spur is not shown by competent medical 
evidence to have a nexus or relationship to service.


CONCLUSION OF LAW

A right heel spur was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).




REASON AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that in December 1972 the 
veteran was seen for complaints of soreness on his right heel 
after being run into with a bakery cart.  The examination 
showed some ecchymosis, but no edema and no crepitus.  The 
diagnosis was contusion.  The veteran was prescribed hot 
soaks and no running or physical training for 24 hours.  The 
veteran's separation examination dated in May 1973 was 
negative for a right heel spur or residuals of a right heel 
contusion which occurred in December 1972.  Clinical 
evaluation of the feet was noted as normal.

Treatment records from F.I.P., D.P.M, dated April 2000 to 
March 2001 show that the veteran was seen by the podiatrist 
in April 2000 with a one month history of right heel pain, 
especially more severe on first ambulation.  It was noted 
that the veteran was unemployed and out on Social Security 
insurance benefits for a back related injury.  The examiner 
noted a definitive painful area right plantar calcaneal 
medial tuberosity which was excruciating to the veteran on 
direct pressure.  X-rays of the right foot showed a fairly 
large plantar calcaneal spur.  The veteran was given 
injections in his heel.  In August 2000 the heel spur was 
excised.  In October 2000, he was doing well with the right 
foot, but reported pain in his left arch and heel.  He was 
found to have plantar fasciitis with heel spur syndrome of 
both feet.

At his April 2005 Board Video conference hearing, the veteran 
testified that his doctor told him that his right heel spur 
could have been the result of his foot injury in service in 
1972, but the doctor did not put this in writing.  



The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  A rating decision was issued in August 2002 
followed by a statement of the case in July 2003 and a 
supplemental statement of the case in November 2003 that 
discussed the pertinent evidence and the laws and regulations 
related to the claim for service connection for a right heel 
spur.  The veteran did submit additional evidence after his 
April 2005 Board video conference hearing, but these 
documents dealt with his left heel and psychiatric 
conditions.  Written notice provided in January 2002 and June 
2003 fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for a right heel spur.  
Although the veteran was seen in service in December 1972 
with complaints of right heel pain, he was diagnosed with a 
contusion after being hit with a bakery cart.  The veteran's 
May 1973 separation was negative for any foot condition.  The 
veteran was not diagnosed with a heel spur until April 2000, 
more than 25 years after separation from service.

As the record shows no right heel spur until over 25 years 
after separation from service and includes no competent 
medical opinion relating the veteran's current right heel 
spur to his heel contusion in service, a preponderance of the 
evidence is against the claim.  The benefit of the doubt 
doctrine is not for application, and entitlement to service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to service connection for a right heel spur is 
denied.


REMAND

Service medical records show that the veteran was seen three 
times for complaints of back pain.  The veteran reported 
being involved in a motor vehicle accident in 1970 with 
resulting back injury.  The veteran's separation examination 
dated in May 1973 noted no complaints or findings of a lumbar 
spine disability.  Social Security Administration records 
show that the veteran injured his back while at work in 1987 
when a platform on which he was standing collapsed and/or 
when an oxygen tank fell.  He had not worked since his injury 
in 1987.  The veteran has not had an etiology examination nor 
has there been an opinion rendered as to aggravation of the 
veteran's preexisting back condition while in service.

In addition, the veteran is also claiming PTSD based on 
physical and sexual abuse in Marine Corps boot camp which 
resulted in severe injury and sexual humiliation of several 
trainees, a formal investigation, and the removal of the 
senior drill sergeant.  Since VA has specific procedures in 
place for developing such claims, this claim must be 
developed.

If PTSD is based on in-service personal assault, evidence 
from sources other than the veteran's records may corroborate 
the veteran's account of the stressor incident. Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3) (2005).  
Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

It should be noted that pertinent provisions of Manual M21-1 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault.  Cohen 
v. Brown, 10 Vet. App. 128 (1997); M21-1, Part III, Change 49 
(February 1996) par. 5.14c; see also YR v. West, 11 Vet. App. 
393, 399 (1998).

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
allowing him/her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. 
As well, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2005).

In this case, however, the RO has failed to comply with the 
above-described notification requirements in section 
3.304(f)(3), and thus, the case must be remanded to the RO 
for such development.

The record also reflects that additional evidence in support 
of the veteran's claim for PTSD was associated with the 
veteran's claims folder after the last Supplemental Statement 
of the Case in November 2003.  Any pertinent evidence that is 
accepted by the Board must be referred to the RO for review 
and preparation of a Supplemental Statement of the Case, 
unless this procedural right is waived by the appellant.  See 
38 C.F.R. § 20.1304(c) (2005).  The additional evidence in 
this case appears to have been received without waiver of the 
veteran's right to have that evidence initially considered by 
the RO.  In this respect, no written waiver is contained in 
the claims folder.  As such, this matter must also be 
remanded in accordance with 38 C.F.R. § 19.31 and 20.1304(c). 
See also 38 C.F.R. § 19.9 (2005).

Therefore, in order to accord the veteran every consideration 
with respect to the present appeal, and to ensure that the 
veteran is provided with due process of the law, the case is 
remanded to the RO for the following development:

1.  The veteran should be scheduled for a 
VA examination.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

	A.  List the diagnoses of all 
current disorders of the veteran's lumbar 
spine.

	B.  For each diagnosis reported in 
response to item A, above, state a 
medical opinion as to whether the 
disorder is the result of a disease or 
injury the veteran had in service.

	C.  For each diagnosis reported in 
response to item A, above, state a 
medical opinion as to the time of onset 
of the disorder.

	D.  If the onset of any of the 
veteran's lumbar spine disorders occurred 
before his active service, state medical 
opinions in response to each of the 
following questions: 

	(1).  Was there an increase in 
disability during the veteran's 
active service? 

	(2).  If there was an increase 
in disability during service, was 
the increase beyond the natural 
progression of the disorder.

2.  The RO should fully develop the claim 
for service connection for PTSD, to 
include, in accordance with the 
provisions of M21-1, Part III, § 5.14, 
"PTSD Claims Based on Personal Assault," 
sending the appellant an appropriate 
stressor development letter.  The 
Appellant should also be notified that 
in-service personal assault may be 
corroborated by evidence from sources 
other than the service records, as 
defined in 38 C.F.R. § 3.304(f)(3) 
(2005).  All specific examples of 
alternative sources of evidence listed in 
section 3.304(f)(3) must be included in 
the notification to the veteran.  An 
appropriate period of time should be 
allowed for the veteran to respond and/or 
submit additional evidence.  Upon receipt 
of the veteran's response to the 
development, the RO should undertake any 
and all further development action 
indicated by the evidence of record 
concerning the veteran's claim for 
service connection for PTSD due to 
personal assault to include requesting 
the investigation report cited by the 
veteran concerning the incidents.  The RO 
should then make a determination as to 
whether there is any credible supporting 
evidence that the veteran was physically 
and sexually assaulted during active 
service.  A statement of the RO's 
determination should be placed into the 
claims file.

3.  After all appropriate development has 
been completed, the RO should arrange for 
the veteran to be examined by a 
psychiatrist in order to evaluate any 
present mental disorders.  The examiner 
should review all pertinent medical 
records in the claims file and a copy of 
this REMAND, and should state in the 
examination report that such review was 
performed.  All diagnoses on Axis I 
though V should be reported, if found.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

The examiner should respond to each of 
the following items:

	A.  List all the veteran's current 
psychiatric disorders, identifying any 
such disorders that are properly 
characterized as personality disorders.

	B.  For each diagnosis (other than 
personality disorders) reported in 
response to item A, above, state a 
medical opinion as to whether it is at 
least as likely as not that any claimed 
psychiatric disability is the result of a 
disease or injury or other incident in 
service.

	C.  The examiner should determine 
whether any psychiatric disorder pre-
existed service and, if so, should state 
a medical opinion as to whether any 
psychiatric disorder underwent an 
increase in severity beyond the natural 
progress of the disease during service.

	D.  If the veteran's current 
psychiatric disorders include PTSD, the 
examiner must report the stressor on 
which the diagnosis is based.

4.  The RO should review the evidence 
submitted to the Board subsequent to the 
issuance of the November 2003 
Supplemental Statement of the Case.

5.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits sought are not granted, 
the appellant and his representative 
should be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

6.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claims.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted. 
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S.M. CIEPLAK
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


